DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
Claim Objections
Claims 2 & 13 are objected to because of the following informalities:  These claims do not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  In particular, this claim recites that “all of the panels are made exclusively from solid-surface materials” (emphasis added).  However, nowhere in the original disclosure of the instant application is the term is the use of non-solid-surface materials in at least a portion of the panels explicitly or implicitly excluded.  Neither the written description nor the original claims of the instant application mention panels made “exclusively from solid-surface materials”; nor do the drawings provide any support for such a limitation.  Hence, the inclusion of the term “exclusively” in claim 1 constitutes new matter.  
Claims 2-3, 10-11, & 16 are rejected under 35 U.S.C. 112, first paragraph owing to dependence from a rejected base claim.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253) in view of Hong (CN209661474) & Phillips (20130287484).  
Regarding claims 1 & 12, Bergevin teach(es) the structure substantially as claimed, including a casework construction (10), comprising a plurality of panels (20, 34, 38, 42, 50), each having edges and opposing flat inner and outer surfaces defining a thickness (Fig. 1); a plurality of fasteners (24, 48) used to join the edges of some panels to the inner surfaces of other panels (Fig. 1 & par. 61-62); and wherein the panels are made from solid-surface materials (par. 75); but fail(s) to teach panels made of homogeneous, synthetic materials manufactured from composites and resins; or push-to-connect fasteners.  
However, Hong teaches making a panel (1) exclusively (since Hong doesn’t mention mixing Corian with any other material) from solid-surface materials1 (i.e., Corian - see par. 15) that are generally homogeneous, synthetic materials manufactured from composites and resins (these are known characteristics of Corian - see Reference U).  It would have been obvious to one of ordinary skill in the art to make the panels of Bergevin from solid-surface materials, as taught by Hong, in order to provide increased durability and ease of cleaning (as suggested by par. 15 of Hong).  
Additionally, Phillips teaches fastening means (10, 20) comprising fasteners (10) that are hidden, push-to-connect fasteners (10).  It would have been obvious to one of ordinary skill in the art to substitute fastening means, as taught by Phillips, for each of the fasteners of Bergevin as modified, in order to improve user convenience by allowing the panels to be assembled to each other without tools (as suggested by par. 1, 3, & 90 of Phillips), and because such an outcome would have been a predictable result of such a substitution of one known fastening means for another.  Hence, Bergevin as modified would teach a structure wherein all of the fasteners (10 of Phillips) are hidden, push-to-connect fasteners.  
Regarding claims 2 & 13, Bergevin teaches panels (20, 34, 38, 42, 50) having an unspecified thickness (Fig. 1); and altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the construction of Bergevin, by resizing each of the panels to be 0.5” thick, depending on the desired needs of the person constructing the construction (e.g., intended use of the construction, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claims 3 & 14, Bergevin teaches panels (20, 34, 38, 42, 50) used to construct at least the following: open box or case structures, with or without back panels; bookcases or shelving units, with or without back panels; cabinets, with or without doors; and storage units, with or without drawers (par. 76 & Figs. 3A-3T).  

    PNG
    media_image1.png
    610
    827
    media_image1.png
    Greyscale

Regarding claim 10, Bergevin teaches top (42), bottom (34) and back (38) panels with side edges (G, H, J in Fig. 1 Annotated) defining the same width (Fig. 1); and the side panels (20, 50) have a height and width sufficient to cover the edges of the top, bottom and back panels when the casework is assembled (Fig. 1 & par. 73).  
Regarding claim 11, Bergevin as modified teaches top (42 of Bergevin) and bottom (34 of Bergevin) panels that have opposing side edges (G, H of Bergevin); the opposing side panels (20, 50 of Bergevin) have inner surfaces (Fig. 1 of Bergevin); and hidden, push-to-connect fasteners (10 of Phillips) are used between the opposing side edges of the top and bottom panels and the inner surfaces of the opposing side panels (as in Figs. 1-2 of Phillips).  
Claims 1-3, 10-14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253) in view of Hawley (20140087187) & Phillips (20130287484).  
Regarding claims 1 & 12, Bergevin teach(es) the structure substantially as claimed, including a casework construction (10), comprising panels (20, 34, 38, 42, 50) made from solid-surface materials (par. 75) and fasteners (24, 48); but fail(s) to teach panels made of homogeneous, synthetic materials manufactured from composites and resins; or push-to-connect fasteners.  
However, Hawley teaches making a panel (i.e., a countertop - see par. 28 & cl. 42) exclusively (since Hong doesn’t mention mixing the solid-surface material with any other material) from solid-surface materials (par. 3 and cl. 1 & 41-42) that are generally homogeneous, synthetic materials manufactured from composites and resins (par. 3, 32, & 50 and cl. 6 & 27).  It would have been obvious to one of ordinary skill in the art to make the panels of Bergevin from solid-surface materials, as taught by Hawley, in order to provide increased fire resistance (as suggested by Abstract and par. 4-5, 15, 23, 52, & 55 of Hong).  
Additionally, Phillips teaches fastening means (10, 20).  It would have been obvious to one of ordinary skill in the art to substitute fastening means, as taught by Phillips, for each of the fasteners of Bergevin as modified, in order to improve user convenience by allowing the panels to be assembled to each other without tools (as suggested by par. 1, 3, & 90 of Phillips), and because such an outcome would have been a predictable result of such a substitution of one known fastening means for another.  Hence, Bergevin as modified would teach a structure wherein all of the fasteners (10 of Phillips) are hidden, push-to-connect fasteners.  
Regarding claims 2 & 13, Bergevin teaches panels (20, 34, 38, 42, 50) having an unspecified thickness (Fig. 1); and altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the construction of Bergevin, by resizing each of the panels to be 0.5” thick, depending on the desired needs of the person constructing the construction (e.g., intended use of the construction, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claims 3, 10-11, & 14, for the reasons stated in par. 13, 14, & 15 above, the examiner submits that the structure of Bergevin as modified by Hawley & Phillips would read upon the limitations of these claims.  
Regarding claim 16, Hawley teaches a solid surface material including a phenolic resin (par. 14 & 50 and cl. 6 & 27).  
Allowable Subject Matter
The indicated allowability of claim 9 is withdrawn in view of applicant’s cancellation of this claim.
Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive.  
In response to applicant’s apparent arguments that Bergevin teaches away from using Phillips’ fastening means (Remarks at 4) and that there is no proper rationale for substituting these fastening means for Bergevin’s fasteners (Remarks at 5-6), these arguments are unconvincing for the reasons stated in par. 23-24 of the Final Rejection mailed 3/11/22.  
Applicant also argues that substituting Phillips’ fastening means (10, 20) for the fasteners (24, 48) of Bergevin “would undermine Bergevin’s principle of operation” (Remarks at 4-5).  However, this argument misunderstands the above rejection, which does not contemplate replacing Bergevin’s grooves (A & B) with Phillips’ fastening means (10, 20).  Rather, the above rejection only contemplates replacing Bergevin’s fasteners (24, 48) with Phillips’ fastening means (10, 20), thereby producing a structure wherein all2 of the fasteners (10 of Phillips) are hidden, push-to-connect fasteners.  
Applicant also argues that the results of substituting Phillips’ fastening means (10, 20) for Bergevin’s fasteners (24, 48) would not yield predictable results, because “Solid-surface materials are heavy and difficult to work with” and “are much harder than wood, requiring different tools for modification” (Remarks at 5-6).  However, applicant fails to provide a reasoned explanation of why these properties of solid-surface materials would somehow render the results of the above substitution unpredictable.  At most, such properties merely imply that different tools would have to be used when performing the above substitution.  Applicant’s argument is therefore not persuasive.  
As for applicant’s submission of “secondary indicia of non-obviousness” in the form of “statements from others in Applicant’s industry” (Remarks at 6-7), it is initially noted that these “statements” are not submitted via affidavits or declarations, and hence do not constitute “objective evidence of non-obvious [sic]”.  The arguments of counsel cannot take the place of evidence in the record; see MPEP 716.01(c)(II).  Moreover, applicant fails to specify which secondary consideration(s) for which these “statements” allegedly provide “objective evidence.”  Hence, there appears to be no nexus between the merits of the claimed invention and the alleged “evidence” of secondary considerations.  See MPEP 716.01(b).  In view of the foregoing, when these “statements” are considered, they fail to provide any rebuttal evidence of nonobviousness which might outweigh the evidence of obviousness.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although claim 1 recites “solid-surface materials” (plural), the Written Description of the instant application repeatedly states that the claimed panels may be made of “solid-surface material” (singular).  See par. 12, 18, & 20.  Hence, the examiner submits that the phrase “solid-surface materials,” as used in the claims, may be reasonably read in light of the specification to mean “at least one solid surface material.”  
        2 The written description of the instant application distinguishes between the claimed push-to-connect fasteners (212) used to connect the side panels (206, 208) to the top (202) and bottom (204) panels, and the protrusions (228-229), grooves (220-221, 224-225), & recesses (230-231) used to connect the back panel (210) to the top (202), bottom (204), & side (206, 208) panels.  See par. 19-23.  Moreover, in the claim sets filed 12/18/20, 1/14/21, & 2/17/22, claims 1 & 7-9 recited “grooves” & “tabs” (in cl. 7-9, which depended from cl. 1) in addition to “fasteners” (in cl. 1).  These recitations clearly implied that the claimed “grooves” and “tabs” were separate & distinct from, and not part of, the claimed “fasteners”.   The examiner therefore submits that the term “fasteners” in claims 1 & 11-12, when read in light of the specification, does not encompass the grooves (A-B) of Bergevin as modified or the portions (28, 40) of the back panel (38) of Bergevin as modified which are inserted into those grooves.